Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 27, 1974, which affirmed a referee’s decision sustaining the initial determination of the Industrial Commissioner that claimant was disqualified from benefits because he voluntarily left his employment without good cause. The claimant admittedly left his employment for personal reasons. At the hearing he contended he had been given a leave of absence by his employer, however, *775the employer’s representative at the hearing testified from personal knowledge that he would have been required to authorize such a leave and had not done so. The issue was one of credibility and the board’s determination is supported by substantial evidence. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.